August 27, 2004


Ms. Macey Reasoner Stokes
Baker & Botts L.L.P.
910 Louisiana St., One Shell Plaza
Houston, TX 77002-4995
Ms. Sylvia Davidow
Fleming & Associates, L.L.P.
1330 Post Oak Blvd., Suite 3030
Houston, TX 77056

RE:   Case Number:  03-0555
      Court of Appeals Number:  14-01-00597-CV
      Trial Court Number:  1999-28202

Style:      SHELL OIL COMPANY, MOTIVA ENTERPRISES LLC, EQUILON ENTERPRISES
      LLC, AND EQUIVA SERVICES LLC
      v.
      HRN, INC., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment  in  the  above-referenced  cause.    (Justice   O'Neill,   Justice
Schneider, and Justice Brister not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Charles        |
|   |Bacarisse          |
|   |Mr. Ed Wells       |
|   |Mr. Richard C.     |
|   |Godfrey            |